

116 S2899 IS: Student Apprenticeship Act of 2019
U.S. Senate
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2899IN THE SENATE OF THE UNITED STATESNovember 19, 2019Mr. Bennet introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to support apprenticeship programs.
	
 1.Short titleThis Act may be cited as the Student Apprenticeship Act of 2019.
 2.Apprenticeship programsTitle VII of the Higher Education Act of 1965 (20 U.S.C. 1133 et seq.) is amended by adding at the end the following:
			
				FApprenticeship programs
					791.Grants to support apprenticeship programs
 (a)DefinitionsIn this section: (1)Apprenticeship programThe term apprenticeship program means a program that is registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.) on November 7, 2019, and is in compliance with the regulations promulgated to carry out such Act under part 29 of title 29, Code of Federal Regulations, as in effect on the date of introduction of this Act in the Senate.
 (2)Postsecondary apprenticeship programThe term postsecondary apprenticeship program means an apprenticeship program that meets the requirements of a recognized postsecondary credential conferred by an institution of higher education as established by the relevant State agency in the State where the program is delivered.
 (3)Recognized postsecondary credentialThe term recognized postsecondary credential means a credential consisting of an industry-recognized certificate, that is credit-bearing at the institution of higher education from which it is conferred, or an associate or baccalaureate degree.
 (4)Student apprenticeThe term student apprentice means an individual who is— (A)enrolled or accepted for enrollment at an institution of higher education for the purpose of obtaining a recognized postsecondary credential (which provides credit toward a postsecondary degree) offered by that institution and is a participant in a postsecondary apprenticeship program; and
 (B)a worker at least 16 years of age, except where a higher minimum age standard is otherwise fixed by law, who is employed to learn an apprenticeable occupation, as described in section 29.4 of title 29, Code of Federal Regulations (as in effect on November 7, 2019), under standards of apprenticeship fulfilling the requirements of section 29.5 of title 29, Code of Federal Regulations (as in effect on November 7, 2019).
 (5)Workforce intermediaryThe term workforce intermediary— (A)means an entity, which may be part of an industry or sector partnership, that demonstrates expertise in building, connecting, sustaining, and measuring the performance of partnerships in order for the entity to broker services, resources, and supports for development, delivery, expansion, or improvement of postsecondary apprenticeship programs, and of the organizations and systems that are designed to serve covered student apprentices and employer partners, including—
 (i)connecting employers to apprenticeship opportunities; (ii)assisting in the design and implementation of postsecondary apprenticeship programs, including curriculum development and delivery for related instruction;
 (iii)supporting entities, and sponsors or program administrators, in meeting the registration and reporting requirements;
 (iv)providing professional development activities such as training to mentors; (v)connecting students or workers to apprenticeship opportunities; and
 (vi)developing and providing personalized covered apprentice supports, including supportive services and financial advising; and
 (B)includes a State workforce development board or local workforce development board, as established under title I of the Workforce Innovation and Opportunity Act, or State workforce agency.
								(b)Grant program
 (1)In generalThe Secretary, in collaboration with the Secretary of Labor, shall award grants to eligible partnerships to enable the partnerships to develop and implement a postsecondary apprenticeship program.
 (2)DurationGrants awarded under this section shall be 4 or 5 years in duration. (3)Eligible partnership (A)In generalIn this section, the term eligible partnership means a partnership that—
 (i)shall include— (I)an institution of higher education or a consortium of such institutions;
 (II)an individual employer or consortium of employers; and
 (III)a workforce intermediary, unless waived by the Secretary because the partnership demonstrates that a high-quality program is in place or it would be a hardship to include a workforce intermediary; and
 (ii)may include— (I)a State agency responsible for the administration of career and technical education in the State or for the supervision of the administration of career and technical education in the State;
 (II)a labor organization; (III)an economic development agency or organization, such as a chamber of commerce, business alliance, or industry association;
 (IV)a community-based organization; (V)a State educational agency; or
 (VI)a local educational agency. (B)Fiscal agentThe lead fiscal agent of an eligible partnership shall be any of the following:
 (i)An institution of higher education. (ii)An industry association.
 (iii)A workforce intermediary that is an entity that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code.
									(4)Application
 (A)In generalAn eligible partnership that desires to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require.
 (B)InclusionsAn application submitted under subparagraph (A) shall include— (i)a plan to recruit and retain a high number or high percentage of participants who are from nontraditional apprenticeship populations, including women, minorities, individuals with disabilities, veterans, and individuals with barriers to employment, such as opportunity youth, low-income youth and adults, young adults and adults of color, and individuals who have been impacted by the criminal justice system;
 (ii)letters of support and a labor market analysis that demonstrate that the occupation for which the program prepares participants—
 (I)is feasible and in demand;
 (II)is a high growth, high wage occupation; and (III)is a response to in-demand industry sectors or occupations as determined by the State or local workforce boards;
 (iii)a plan for reaching desired outcomes, as described in paragraph (7); (iv)a plan for ensuring that the partnership has the capacity to access data to measure desired outcomes and the outcomes described in clause (v); and
 (v)a plan for— (I)increasing associate or baccalaureate degree and credential attainment;
 (II)how tuition and mandatory fees expenses will be covered with the goal of the program being tuition free and debt free for students;
 (III)the employer of the partnership to cover not less than 25 percent of the tuition and mandatory fees;
 (IV)sustaining the program for at least 20 months beyond the grant period; and (V)including a provider of support or specialized services, such as financial counseling.
 (C)Description of instructionIn addition to the information described in subparagraph (B), an application submitted under subparagraph (A) shall include a description of the organized, related instruction the apprentice will receive in technical subjects related to the occupation for which the program prepares participants, which—
 (i)shall include not less than 2000 hours of on the job learning and a recommended 144 hours for each year (with an allowance for a student to spread it out over 2 years) of related technical instruction unless an alternative requirement is put forth by the employer and sponsor that reflects industry standards and is accepted by the Secretary;
 (ii)may be accomplished through credit-bearing classroom instruction, occupational or industry courses, instruction provided through electronic media, or other instruction approved by the registration agency;
 (iii)shall be provided by one or more qualified instructors who— (I)(aa)meet the career technical education instructor requirements of the applicable education agency of the State of registration; or
 (bb)are subject matter experts, defined for purposes of this subparagraph as individuals (including journeyworkers) recognized within an industry as having expertise in a specific occupation; and
 (II)have training in teaching techniques and learning styles or will obtain such training before an instructor begins providing the related technical instruction; and
 (iv)shall, to the maximum extent practicable, be aligned to a career pathway, as defined in section 3 of the Workforce Innovation and Opportunity Act.
 (5)SelectionThe Secretary shall, in selecting eligible partnerships to receive grants under this section— (A)consider the equitable geographic distribution of grants among rural and urban areas; and
 (B)leverage significant State, local, institutional, or private resources, including in-kind contributions, to support the activities assisted under this section.
								(6)Use of grant funds
 (A)In generalAn eligible partnership that receives a grant under this section shall use the grant funds to develop and implement a postsecondary apprenticeship program in high-skill, high-wage, and in-demand industry sectors or occupations.
 (B)Permissible use of fundsAn eligible partnership that receives a grant under this section to develop and implement a postsecondary apprenticeship program may use the grant funds for any of the following:
 (i)Program design and implementation costs, including— (I)development of curricula and standards;
 (II)development of a competency-based approach to awarding credits; and (III)use of subject matter experts in instructional delivery or curriculum design.
 (ii)Development of on-the-job learning, mentoring, and additional supervision structures and professional development for mentors and supervisors.
 (iii)Tuition for the related instruction of the apprenticeship.
 (iv)Development of articulation agreements with institutions of higher education that result in awarding an associate's or higher degree.
 (v)Assessment of prior learning for the purpose of awarding credit. (vi)Certifying examinations.
 (vii)Recruitment of student apprentices. (viii)Need-based supportive services, including tutoring, transportation, child care, and housing subsidies.
 (ix)Not more than 20 percent of grant funds for the purchase of updated equipment. (x)Not more than 10 percent of grant funds for administrative functions, such as program management and grant reporting.
 (xi)Aligning data reporting for academic programs and apprenticeships. (C)Prohibited use of fundsAn eligible partnership that receives a grant under this section may not use any of the grant funds directly to pay wages to a student apprentice.
 (7)AssessmentAn eligible partnership that receives a grant under this section shall monitor and report on the following participant-level outcomes:
 (A)With respect to interim outcomes— (i)the number of student apprentices in the program;
 (ii)the percentage of participants who are from nontraditional apprenticeship populations, including women, historically underrepresented groups, individuals with disabilities, veterans, and individuals with barriers to employment;
 (iii)outcomes for the participants described in clause (ii); (iv)the accumulation of postsecondary credit;
 (v)the attainment of a recognized postsecondary credential; and (vi)wage increases realized during the course of the apprenticeship.
 (B)Completions— (i)that are on time, disaggregated by credit, credential, or degree received; and
 (ii)that are within 150 percent of the expected time of completion, disaggregated by credit, credential, or degree received.
 (C)With respect to end-of-program outcomes for both participants who complete the program and participants who do not complete the program each of the following:
 (i)The accumulation of postsecondary credit toward a degree reported not later than one year after the end of the grant period.
 (ii)The share of enrolled students who attain a postsecondary degree reported not later than one year after the end of the grant period.
 (iii)The share of enrolled students who attain a recognized postsecondary credential reported not later than one year after the end of the grant period.
 (iv)Subsequent enrollment in advanced education, disaggregated by level. (v)Whether the place of employment for participants aligns with area of study disaggregated by students who completed the program and students who did not complete the program reported not later than one year after the end of the grant period. Such data may be collected through a survey.
 (vi)Unsubsidized employment rate after the second quarter after exit from the program. (vii)Unsubsidized employment rate after the fourth quarter after exit from the program.
 (viii)Median earnings after the second and fourth quarters after exit from the program. (c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2020 and each of the 5 succeeding fiscal years..
 3.Federal Work Study fundingSection 442 of the Higher Education Act of 1965 (20 U.S.C. 1087–52) is amended by adding at the end the following:
			
				(f)Funding for student apprentices
 (1)In generalNotwithstanding any other provision of this part and subject to paragraph (2)— (A)the apprenticeship program of a student apprentice (as defined in section 791) shall qualify as a work-study program that is eligible for assistance under this part; and
 (B)funds appropriated to carry out this part may be used by the Secretary to pay the tuition of such student apprentices except that Federal work study should not supplant the wages of student apprentices.
 (2)Employer contributionAn employer of a student apprentice under an apprenticeship program that qualifies as a work-study program that is eligible for assistance under this part shall pay not less than the non-Federal share equal to 25 percent of the compensation of such student apprentice..